       Case 7:18-cv-00409-PMH-JCM Document 55 Filed 01/07/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
KEVIN THURMOND,

                                 Plaintiff,
v.                                                           MEMORANDUM OPINION
                                                             AND ORDER
AVION THOMAS-WALSH and FREDERICK
BERNSTEIN,                                                   18-CVv-00409 (PMH)

                                   Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff Kevin Thurmond (“Plaintiff”), who is presently incarcerated at the Woodbourne

Correctional Facility and who is proceeding pro se and in forma pauperis, commenced this

action pressing claims against Avion Thomas-Walsh and Frederick Bernstein (collectively

“Defendants”) in a Complaint dated January 8, 2018 and filed via ECF on January 12, 2018.

(Doc. 2). Plaintiff asserted, pursuant to 42 U.S.C. § 1983, an Eighth Amendment claim alleging

that Defendants were deliberately indifferent to his medical needs, and a First Amendment claim

alleging that Defendants retaliated against him for filing grievances. On March 29, 2019, Judge

Karas, who presided over this action before it was reassigned to me on April 16, 2020, dismissed

Plaintiff’s Eighth Amendment claim. (Doc. 26).

        Thereafter, on April 6, 2020, Defendants filed a motion for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). (Doc. 43; Doc. 44, “Defs. Br.”). Defendants

argue that the statute of limitations on Plaintiff’s First Amendment claim for relief expired on

January 8, 2018 and that Plaintiff’s Complaint was not filed by that date. (Defs. Br. at 6). While

Defendants acknowledge that Plaintiff’s Complaint is dated January 8, 2018, Defendants argue

that Plaintiff “did not deliver [his Complaint] for mailing on 1/8/2018,” but rather that Plaintiff



                                                        1
      Case 7:18-cv-00409-PMH-JCM Document 55 Filed 01/07/21 Page 2 of 6




“presented [the Complaint] for security clearance on 1/9/2018 and paid for postage on 1/10/2018

which resulted in [the Complaint being] mailing on 1/10/2018.” (Id. at 7). Thus, according to

Defendants, “[t]he earliest [Plaintiff] presented [the Complaint] for security clearance was

1/9/2018 . . . one (1) day after the statute of limitations expired.” (Id. at 7-8). In support of their

motion, Defendants submitted to the Court the Declaration of Brenda Clark dated April 3, 2020

(Doc. 54, the “Clark Declaration”)1 and a document entitled “Disbursement or Refund Request”

dated January 9, 2018 (Doc. 43-2, the “Disbursement Form”).

       Plaintiff filed opposition to Defendants’ motion on May 7, 2020 (Doc. 45) and the motion

was fully briefed as of May 11, 2020 with the filing of Defendants’ Reply (Doc. 46).

       For the reasons that follow, Defendants’ motion for judgment on the pleadings is

DENIED.

                                    STANDARD OF REVIEW

       “The standards to be applied to a motion for judgment on the pleadings pursuant to Rule

12(c) are the same as those applied to a motion to dismiss pursuant to Rule 12(b).” S.E.C. v.

Rorech, 673 F. Supp. 2d 217, 220 (S.D.N.Y. 2009) (citing Cleveland v. Caplaw Enters., 448

F.3d 518, 521 (2d Cir. 2006)). On a Rule 12(b)(6) motion, the court may dismiss a complaint for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face

“when the ple[d] factual content allows the court to draw the reasonable inference that the


1
 Defendants purported to attach, as Exhibit A, the Clark Declaration to their motion filed on April 6,
2020. (See Defs. Br. at 1). The document attached as Exhibit A was not the Clark Declaration. (See Doc.
43-1). Accordingly, on January 5, 2021, the Court directed Defendants to file the referenced Clark
Declaration (Doc. 53), and the Clark Declaration was filed that same day (Doc. 54).

                                                  2
       Case 7:18-cv-00409-PMH-JCM Document 55 Filed 01/07/21 Page 3 of 6




defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant acted unlawfully.” Id. The factual allegations pled “must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “When there are well-ple[d] factual allegations [in the complaint], a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.”

Iqbal, 556 U.S. at 679. Thus, the court must “take all well-ple[d] factual allegations as true, and

all reasonable inferences are drawn and viewed in a light most favorable to the plaintiff.” Leeds

v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996). However, the presumption of truth does not extend to

“legal conclusions, and threadbare recitals of the elements of the cause of actions.” Harris v.

Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. 662). Therefore, a plaintiff must

provide “more than labels and conclusions” to show entitlement to relief. Twombly, 550 U.S. at

555.

       A complaint submitted by a pro se plaintiff, “however inartfully ple[d], must be held to

less stringent standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429 U.S.

97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (internal quotation

marks omitted)). Because pro se plaintiffs are often unfamiliar with the formalities of pleading

requirements, courts must apply a more flexible standard in determining the sufficiency of a pro

se complaint than they would in reviewing the complaint of an individual represented by

counsel. Smith v. U.S. Dep’t of Just. and Immigr. & Naturalization Serv., 218 F. Supp. 2d 357

(W.D.N.Y. 2002). While “[p]ro se complaints are held to less stringent standards than those

drafted by lawyers, even following Twombly and Iqbal . . . dismissal of a pro se complaint is

nevertheless appropriate where a plaintiff has clearly failed to meet minimum pleading



                                                 3
      Case 7:18-cv-00409-PMH-JCM Document 55 Filed 01/07/21 Page 4 of 6




requirements.” Thomas v. Westchester Cty., No. 12-CV-6718, 2013 WL 3357171, at *2

(S.D.N.Y. July 3, 2013) (internal citations omitted); see also Chavis v. Cappius, 618 F.3d 162,

170 (2d Cir. 2010) (“Even in a pro se case, [] ‘although a court must accept as true all of the

allegations contained in a complaint, that tenet is inapplicable to legal conclusions, and

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.’” (quoting Harris v. Mills, 572 F.3d 66, 72 (2d Cir.2009))).

       Furthermore, regarding the materials considered on a motion for judgment on the

pleadings, “the court considers ‘the complaint, the answer, any written documents attached to

them, and any matter of which the court can take judicial notice for the factual background of the

case.’” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (quoting Roberts v.

Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)). “A complaint is [also] deemed to include any

written instrument attached to it as an exhibit, materials incorporated in it by reference, and

documents that, although not incorporated by reference, are ‘integral’ to the complaint.” Id.

(quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004).

                                            ANALYSIS

       The Court’s analysis begins and ends with addressing the documents properly considered

on the present motion. As an initial matter, “a pro se prisoner's complaint is considered filed on

the date that the prisoner delivers the complaint to prison officials to send to the court.” Moreau

v. Peterson, No. 14-CV-0201, 2015 WL 4272024, at *5 (S.D.N.Y. July 13, 2015), aff'd 672 F.

App’x 119 (2d Cir. 2017) (citing Dory v. Ryan, 999 F.2d 679, 682 (2d Cir. 1993)); see also

Walker v. Jastremski, 430 F.3d 560, 562 n.1 (2d Cir. 2005) (“It is well-settled . . . that the date of

filing a federal complaint by a pro se prisoner is, for statute of limitations purposes, the date of

delivery to prison authorities.”). Defendants urge this Court to consider the Clark Declaration



                                                  4
      Case 7:18-cv-00409-PMH-JCM Document 55 Filed 01/07/21 Page 5 of 6




and the Disbursement Form to establish that Plaintiff’s Complaint was not delivered to prison

officials until January 9, 2018, at the earliest. (Defs. Br. at 5-6). Regarding the Disbursement

Form, Defendants assert that judicial notice may be taken of prison records pursuant to Federal

Rule of Evidence 803(6). (Id. at 5). Even if this were so, the Disbursement Form, standing alone,

does not enable the Court to determine the date on which Plaintiff’s Complaint was filed. The

Disbursement Form shows only that “Legal Postage” was deducted from Plaintiff’s account on

January 9, 2018. (Doc. 43-2). The Disbursement Form does not identify the item Plaintiff sought

to mail, or, more importantly, identify the date on which Plaintiff delivered his Complaint to

prison officials for mailing.

       As for the Clark Declaration, the Court does not consider it on the present motion. On a

Rule 12(c) motion, the Court may only consider the pleadings, documents attached to the

pleadings, matters of which the court can take judicial notice, and documents that are integral to

the complaint. L-7 Designs, 647 F.3d at 422. The Clark Declaration apparently details the

procedure Plaintiff followed when filing his Complaint in January 2018. There is no basis upon

which the Court may properly consider the Clark Declaration at this juncture. Even if the Court

were to consider the Clark Declaration, it simply does not answer the foundational question of

fact at issue: when did Plaintiff turn over his Complaint to prison officials?

       Plaintiff’s Complaint is dated January 8, 2018, and the Court assumes, for the purpose of

adjudicating Defendants’ motion, that the statute of limitations expired on that day. Thus,

accepting Plaintiff’s Complaint as true, as the Court must at the pleading juncture, Plaintiff’s

First Amendment retaliation claim is not time barred. Accordingly, the Court cannot determine,

at this juncture and without the benefit of discovery, whether Plaintiff’s Complaint is untimely.




                                                  5
      Case 7:18-cv-00409-PMH-JCM Document 55 Filed 01/07/21 Page 6 of 6




                                         CONCLUSION

       Defendants motion for judgment on the pleadings is DENIED. Plaintiff’s First

Amendment retaliation claim shall proceed to discovery. Pursuant to Magistrate Judge

McCarthy’s directives, Defendants are directed to notify Judge McCarthy within three business

days of the date of this Memorandum Opinion and Order that Defendants’ motion has been

adjudicated. (See June 8, 2020 Entry).

       The Clerk is directed to terminate the pending motion (Doc. 43) and mail a copy of this

Order to Plaintiff at the address provided on the docket.

                                              SO ORDERED:



Dated: New York, New York
       January 7, 2021


                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                                 6
